CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-384, concluding that the license of AKIM F. CZMUS of PHILADELPHIA, PENNSYLVANIA, to practice law in the State of New Jersey, granted in 1995, should be revoked for his violations of RPC 8.1(a) (false statement of material fact to disciplinary authorities) and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation), and that respondent should be barred from seeking readmission to the bar for a period of two years, and good cause appearing;
It is ORDERED that the license of AKIM F. CZMUS to practice law in the State of New Jersey is hereby revoked and that respondent’s name be stricken from the roll of attorneys, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law in the State of New Jersey; and it is further
ORDERED that respondent shall not be eligible to seek readmission to the bar of this State before December 6, 2003, at which time he may apply to sit for the New Jersey bar examination; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.